ORDER

PER CURIAM:
The Petition for Allowance of Appeal is hereby granted. The Order of the Superior Court is reversed and the matter is remanded to the Court of Common Pleas of Greene County for proceedings consistent with this Court’s decision in Willison v. Consolidated Coal Company, 535 Pa. 660, 637 A.2d 979 (1994).
Respondent’s Motion to Strike is hereby granted.
Frank J. MONTEMURO, J.,
is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.